EMPLOYMENT AGREEMENT

THIS AGREEMENT effective as of the 15th day of May 2013 (the “Effective Date”):

BETWEEN:

SOURCE GOLD CORP., a Nevada corporation. (the “Company”)

AND:

DHUGALD PINCHIN, an individual. (the “EMPLOYEE”)

WHEREAS:

A.                        The Company is a public company called Source Gold
Corp. (“SRGL”);

B.                         The Company is engaged in, among other things, in
minerals exploration;

C.                         The Company owns and utilizes various trade secrets
and proprietary information in connection with its business and is constantly
developing and striving to develop new trade secrets and proprietary information
to allow it to maintain and enhance its competitive position in its industry;

D.                         The Employee has certain skills and expertise, as
represented to the Company by the Employee, which will benefit the Company;

E.                         The Company wishes to obtain and the Employee wishes
to provide certain services to the Company on the terms and conditions contained
in this Agreement;

F.                         The Employee will be placed in a position of
authority and trust and will come into contact with, or have access to certain
trade secrets and/or confidential information of and relating to the Company.
All information disclosed to the Employee by the Company is done so in the
context of a confidential relationship between the Employee and the Company; and

G.                         The Employee would not be retained by the Company or
be given access to work, or contact with any such trade secrets and/or
confidential information unless the Employee maintains any and all such trade
secrets and/or confidential information in the strictest of confidence.

THEREFORE THIS AGREEMENT WITNESSES that the parties AGREE AS FOLLOWS:

1.                         SERVICES, TERM, ETC.

1.1                       Services. The Employee will perform those services
customarily performed by the Chief Executive Officer (“CEO”) and or President of
the Company and as directed by board of directors (the “Services”).

1.2                       Equipment. The Employee will provide its own equipment
to perform the Services except as otherwise set out in this Agreement.

1.3                       Facilities. The Company will be responsible for all
necessary office premises and basic office equipment including space, desk,
telephone, signs, and business cards.





1







1.4                       Reporting. The Employee will keep the Company informed
of all matters concerning the Employee’s Services at such time and in such
manner as the board of directors of the Company may determine.

1.5                       Term and Termination. This Agreement will commence on
the Effective Date and will continue for a period of one year (the “Term”).
Either party will have the right to terminate this Agreement before the end of
the Term without cause. During the term of this agreement termination can be
done by giving one month’s written notice of termination or at the discretion of
the Company, payment in lieu of notice (based on the Contract Rate, as defined
below, for one month), or some combination thereof.

1.6                       No Employment, No Authority to Bind, Etc. The Employee
and the Company acknowledge and agree that nothing contained in this agreement
will be interpreted to constitute the Employee as an employee or agent of the
Company. Neither the Employee nor the Company have the authority, express or
implied, to bind the other in any respect and will not represent themselves as
having such authority, it being intended that the Employee will be responsible
for its own actions. The Employee is retained only for the purposes and to the
extent set out in this Agreement.

1.7                       Devotion of Time. The Employee need only devote such
portion of the Employee’s time as is necessary to complete the Services
required. The Employee is not precluded from acting in any other capacity for
any other person, firm or Company provided that it does not conflict with the
Employee’s duties to the Company.

2.                         REMUNERATION

2.1                       Compensation. The Company will pay to the Employee
$7,500 (U.S.) per month (the “Contract Rate”), due and payable at the end of
each month, payable in cash or duly authorized, validly issued, fully paid and
non assessable common shares of the company.

2.2                       GST. The Contract Rate is inclusive of Goods and
Services Tax (“GST”). To the extent that the Employee is required to collect and
remit GST, the Employee will show the applicable GST amount as a separate line
item on the Employee’s invoice for Services and provide to the Company the
Employee’s GST registrant number.

2.3                       Signing Bonus. Upon acceptance by both parties, the
Company agrees to provide employee with $50,000 USD bonus or common stock
equivalent .

2.4                       Bonuses. The Company in its sole discretion may choose
to pay the Employee bonuses or other discretionary payments.

2.5                       Incentive Plans. The Company in its sole discretion
may choose to provide the Employee with short or long term incentive plans or
other discretionary investment opportunities, such as stock options. Any such
remuneration will be provided in accordance with the plan documents (i.e. share
purchase agreement).

2.6                       No Deductions. The Company will not make any statutory
source deductions from the compensation payable to the Employee under this
Agreement, such as, but not limited to federal income tax, provincial income
tax, Canada Pension Plan and Employment Insurance. The Employee is solely
responsible for withholding and remitting any local, provincial, or federal
payroll-related taxes or assessments related to performance of the Services.





2







2.7                       No Benefits. The Employee is not entitled to any
benefits or privileges that may be provided by the Company to its employees.

2.8                       Expenses. The Company will pay the Employee for all
reasonable out of pocket expenses incurred by the Employee in carrying out the
Services provided they are pre-approved by the Company and individually listed
as a separate line item on the Employee’s invoice for Services.

3.                         GENERAL OBLIGATIONS

3.1                       WCB. The Employee is solely responsible for the
Employee’s registration and payment of assessments for coverage with the Workers
Compensation Board. If requested by the Company, proof of coverage must be
provided immediately.

3.2                       Indemnity of the Company. The Employee agrees to
indemnify the Company from all losses, claims, actions, damages, charges, taxes,
penalties, assessments or demands (including reasonable legal fees and expenses)
which may be made by the Canada Revenue Agency, Employment Insurance Plan, the
Canada Pension Plan, the Workers Compensation Plan, or related plans or
organizations requiring the Company to pay an amount under the applicable
statutes and regulations in relation to any Services provided to the Company
pursuant to this Agreement.

3.3                       Indemnity of the Employee. The Company agrees to
indemnify the Employee from all losses, claims, actions, damages, assessments or
demands (including reasonable legal fees and expenses) made against the Employee
which result from the Employee’s actions, omission or negligence in the
performance of the Services. The Company will not indemnify the Employee where
the Employee’s actions or omissions are fraudulent.

3.4                       Company’s Policies. The Employee is bound by the
various policies of the Company and notwithstanding that those policies may be
varied from time to time. If there is an express conflict between any such
policies and this Agreement, then this Agreement governs.

3.5                       Use of the Company’s Property. The Employee must not
save, retain or store copies of any communications, documentation, records or
files being the rightful property of the Company in any form outside the office
or on any personal electronic device (i.e. ipod, PDA, cell phone, black berry,
personal computer, mass storage device, cd, etc.) for any reason unless
expressly permitted by the Company.

3.6                       Return of Company’s Property. Whenever requested by
the Company and immediately upon termination of this Agreement for any reason,
the Employee will deliver to the Company all property belonging to the Company,
including without limitation any keys, security cards, passwords, devices,
documents, papers, plans, materials or other property, and any copies or
reproductions thereof, which may have come into the Employee’s possession during
the course of the Employee’s engagement by the Company. For greater certainty,
any communications or documentation transmitted by, received from, or stored in
the Company’s computer, email or voicemail systems, regardless of any personal
content, are the property of the Company.

3.7                       Non-Solicitation. During the Term of this Agreement,
the Employee will not:

 

(a)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, employee, Employee, customer or prospective customer
of the Company as at the date of termination of this Agreement, to become a
supplier, employee, Employee, or customer of any business or enterprise that
competes with the Company;

 

 

 

 

(b)

Solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee or Employee of the Company as at the date of
termination of this Agreement, to become an employee or Employee of any business
or enterprise that competes with the Company.

3.8                       Not in Breach of Prior Agreements. The Employee
represents that his performance of all the terms of this Agreement do not and
will not breach any fiduciary or other duty or any covenant, agreement or
understanding (including any agreement relating to any proprietary information,
knowledge or data acquired by the Employee in confidence, trust or otherwise
prior to the Effective Date) to which the Employee is a party or by the terms of
which the Employee may be bound. The Employee agrees that he will not disclose
to the Company, or induce the Company to use any proprietary information,
knowledge or data belonging to any previous Company or others. The Employee
further agrees not to enter into any agreement or understanding, either written
or oral, in conflict with the provisions of this Agreement.

4.                         CONFIDENTIAL INFORMATION & INTELLECTUAL PROPERTY

4.1                       Confidential Information. For purposes of this
agreement, the term “Confidential Information” means all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protectible by copyright) which the Employee receives, received
access to, conceived or developed, in whole or part, directly or indirectly, in
connection with its relationship with the Company or in the course of providing
the Services to the Company (in any capacity, whether executive, managerial,
planning, technical, sales, research, development, manufacturing, engineering or
otherwise) or through the use of any of the Company’s facilities or resources:

 

(a)

business plans, strategies, tactics, policies, resolutions, patent applications,
trademark applications, trade name applications and industrial design
applications;

 

 

 

 

(b)

litigation, negotiations or contractual arrangements;

 

 

 

 

(c)

financial information, including but not limited to, cost, pricing, performance
data, debt arrangements, equity structure, interests and holdings;

 

 

 

 

(d)

operational and scientific information, including but not limited to, marketing,
research techniques, exploration techniques, trade secrets, product
specifications, data, data base information, know-how, methodologies, formula,
models, compositions, processes, improvements, devices, inventions, discoveries,
concepts, ideas, designs, sketches, photographs, graphs, drawings, notes,
samples, past, current and planned research and development, systems, structures
and architectures and related processes (collectively, the “Works”);

 

 

 

 

(e)

marketing information, including but not limited to, current and planned
marketing activities, methods and processes, marketing strategies, advertising
strategies, customer or client lists, current and anticipated customer or client
requirements, price lists and methodologies, marketing research methodologies,
market studies, sales and marketing plans and information concerning customers,
clients or suppliers, and strategies for attracting and dealing with customers
or clients, including information relevant to the design and implementation of
marketing plans and advertising campaigns;

 

 

 

 

(f)

personnel information, including but not limited to, the names and backgrounds
of key personnel, personnel lists, résumés, personnel data, including
information about compensation and benefits, organization structure, performance
evaluations of personnel of the Company and personnel training techniques and
materials;

 

 

 

 

(g)

any and all information concerning the business and affairs of the Company which
the Company treats as proprietary and confidential and which is not in the
public domain;

 

 

 

 

(h)

any other information, however documented, of the Company that is a trade secret
under any applicable legislation or at common law; and




 

(i)

all ideas which are derived from or related to the Employee’s access to or
knowledge of any of the above enumerated materials and information.

4.2                       Failure to mark any of the Confidential Information as
confidential, proprietary or protected information does not affect its status as
part of the Confidential Information under the terms of this Agreement.

4.3                       For purposes of this Agreement, the information that
would otherwise be Confidential Information, which is or becomes publicly
available without breach of:

 

(a)

this Agreement;

 

 

 

 

(b)

any other agreement or instrument to which the Company is a party or a
beneficiary; or

 

 

 

 

(c)

any duty owed to the Company by the Employee or any third party;

(“Available Information”)

is not Confidential Information, provided, however, that the Employee
acknowledges and agrees that if the Employee seeks to disclose, divulge, reveal,
report, publish, transfer or use, for any purpose, any Available Information,
the Employee bears the burden of proving that such information is Available
Information.

4.4                       Definition of Intellectual Property. For purposes of
this Agreement, the term “Intellectual Property” means all Works, trademarks,
trademark applications, patents, patent applications, copyright materials, trade
names, trade name applications, industrial designs, and applications to register
designs.

4.5                       Treatment of Information. The Employee acknowledges
that as a result of his relationship with the Company, the Employee may use,
acquire or add to Confidential Information or Intellectual Property.

4.6                       The Employee will not at any time during or following
the term of this Agreement, directly or indirectly, disclose, divulge, reveal,
report, publish, transfer or use for any purpose any of the Confidential
Information, except with the prior written consent of the Company, or except if
the Employee is acting as a Employee of the Company solely for the benefit of
the Company in connection with the Company’s business and in accordance with the
Company’s business practices and policies.

4.7                       Disclosure of any Confidential Information is not
prohibited if the disclosure is directly pursuant to a valid and existing order
of a court or other governmental body or agency within Canada or the United
States of America; provided, however, that:





5












 

(a)

the Employee will first have given prompt notice to the Company of any possible
or prospective order (or proceeding pursuant to which any order may result); and

 

 

 

 

(b)

the Company will have been afforded a reasonable opportunity to prevent or limit
any disclosure.

4.8                       Ownership of Information and Intellectual Property.
Subject to Section 4.11, the Employee acknowledges and agrees that all rights,
title and interest in any Confidential Information or Intellectual Property
remains the exclusive property of the Company. Accordingly, the Employee
specifically agrees and acknowledges that it has no interest in the Confidential
Information or Intellectual Property, notwithstanding the fact that the Employee
may have created or contributed to the creation of or its name or employee’s
name is used in association with such Confidential Information or Intellectual
Property.

4.9                       Waiver of Moral Rights. The Employee waives all moral
rights to any such Intellectual Property, including, but not limited to, the
right to the integrity of the Intellectual Property, the right to be associated
with the Intellectual Property as its author by name or under a pseudonym and
the right to remain anonymous.

4.10                      Disclosure of Intellectual Property. The Employee will
immediately disclose to the Company all Intellectual Property developed in whole
or in part by the Employee during the term of this Agreement and to assign to
the Company any right, title or interest the Employee may have in the
Intellectual Property. The Employee will execute any instruments and to do all
other things reasonably requested by the Company (both during and after
termination of this Agreement) in order to vest more fully in the Company all
ownership rights in those items transferred by it to the Company.

4.11                      Sections 4.5 to 4.10 do not apply in respect of any
invention, copyrighted material, trademarks, patents or other intellectual
property, including applications therefore, where:

 

(a)

no equipment, supplies, facility, Confidential Information or Intellectual
Property of the Company was used, which was developed entirely on the Employee’s
own time, and which does not:

 

 

 

 

 

 

(i)

relate to the business of the Company;

 

 

 

 

 

 

(ii)

relate to the Company’s actual or demonstrably anticipated processes, research
or development; or

 

 

 

 

 

 

(iii)

result from any work performed by the Employee for the Company; or

 

 

 

 

 

(b)

The Employee owned or had an interest in, or were conceived of, created, or
first reduced to practice, prior to his or her employment with the Company,
provided they are listed by the Employee and attached as a Schedule to this
Agreement. The Company agrees to keep the Schedule in confidence.

4.12                      Use of Employee’s Name, Image, etc. The Company may
use the Employee’s name, image, appearance, likeness and form, without
limitation, in connection with the Company, including but not limited to the
creation, development, production, manufacture, distribution, promotion and use
of its products and services, during the term of this Agreement and for a period
of two (2) years from the date of termination of this Agreement, regardless of
whether the termination is voluntary or involuntary.





6







5.                         MISCELLANEOUS

5.1                       Severability. If any provision of this Agreement is
determined by a court or tribunal of competent jurisdiction to be invalid,
illegal or otherwise void or unenforceable for any reason whatsoever, then such
provision will be severed from this Agreement and will not affect the validity
of the remainder of this Agreement and this Agreement will be construed as if
such provision had never been contained in this Agreement. All other provisions
of this Agreement will, nevertheless, remain in full force and effect and no
provision will be deemed dependent upon any other provision unless so expressed
in this Agreement.

5.2                       Non-Waiver. The failure of either party to insist upon
strict performance of any of the terms and conditions of this Agreement will not
be deemed a waiver of any rights or remedies that either party has and will not
be deemed a waiver of any subsequent default of the terms and conditions of this
Agreement.

5.3                       No Assignment by Employee. The Employee must not
assign either this Agreement or any benefit or interest granted by it without
the prior written consent of the Company.

5.4                       No Subcontracting by Employee. The Employee will not
subcontract all or any portion of the Services required to be performed under
this Agreement without prior written consent of the Company.

5.5                       Successors. This Agreement will operate to the benefit
of and is binding upon the Company and the Employee and their respective heirs,
executors, administrators, successors and permitted assigns.

5.6                       Notices. Any notice required or permitted to be given
to either party must be delivered by hand or personally to the party’s address
last known to the other party and will be deemed to be received on the date of
hand delivery or personal delivery to such address. Personal delivery will
include delivery by a commercial courier.

5.7                       Survival. The Employee’s obligations contained in
Sections 1.5, 1.6, 2.6, 3.3, 3.4, 3.6 to 3.9 and 4 will survive termination of
this Agreement.

5.8                       Governing Law. This Agreement will be governed by and
interpreted in accordance with the laws of British Columbia and the laws of The
State of Nevada that may be applicable. Any reference in this Agreement to: the
Personal Information Protection Act, means the Personal Information Protection
Act, SBC 2003, C. 63 and includes any amendment, replacement or re-enactment or
subordinate legislation made in connection with the above legislation from
time-to-time.

5.9                       Independent Legal Advice. The Employee acknowledges
that it has read and understands this Agreement, and acknowledges that it has
had the opportunity to obtain independent legal advice with respect to it.


5.10                      Headings. The headings utilized in this Agreement have
been inserted for convenience of reference only and in no way define, limit, or
enlarge the scope or meaning of the provisions of this Agreement.





7







5.11                     Execution in Counterparts. This Agreement may be
executed in several counterparts, each of which will be deemed to be an original
and all of which will together constitute one and the same instrument.

5.12                      Entire Agreement. This Agreement and any documents and
instruments referred to in this Agreement contain the whole agreement between
the Employee and the Company with respect to the Employee’s engagement by the
Company and there are no representations, warranties, collateral terms or
conditions, express or implied, other than as set forth in this Agreement. This
Agreement supersedes any written or oral agreement or understanding between the
Employee and the Company.

5.13                      Amendments. No amendment, change, modification or
addition to this Agreement will be valid unless made in writing and executed by
the Company and the Employee.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the 15th day of May, 2013.










_____Dhugald Pinchin___________________

Source Gold Corp










______Dhugald Pinchin__________________

Dhugald Pinchin





8





